Citation Nr: 1724254	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO. 12-16 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for right testicular epididymitis, chronic.


REPRESENTATION


Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Sebastian, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from June 1978 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, OK.

In a May 2014, decision, the RO decreased the Veteran's disability rating for right testicular epididymitis from 10 percent to a noncompensable rating, effective August 1, 2014. In October 2015, the Board restored the rating to 10 percent and remanded the Veteran's claim to obtain an additional VA examination. On remand, the RO issued a February 2016 rating decision, granting the Veteran a 10 percent increased rating for right testicular epididymitis, effective June 24, 2005.

Additionally, on remand, the Veteran was awarded a total disability based on individual unemployability, effective June 21, 2012. However, the Veteran has not filed a Notice of Disagreement with the effective date of the award, and that issue is no longer before the Board.

The Veteran's VA claims folder has been returned to the Board for further appellate proceedings. This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.


FINDING OF FACT

The Veteran's right testicular epididymitis does not more nearly approximate recurrent symptomatic infection requiring frequent hospitalization, that is, greater than two times per year, and/or requiring continuous intensive management.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for right testicular epididymitis have not been met. 38 U.S.C.S. §§ 1155, 5107 (Lexis 2016); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.115(a), 4.115(b), Diagnostic Code 7599-7525 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied. See 38 U.S.C.S. §§ 5103, 5103A (2016); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  In the instant case, VA satisfied its duty to notify with a letter provided to the Veteran in September 2011.  

The VCAA also requires VA to make reasonable efforts to assist a claimant in  obtaining evidence necessary to substantiate his claim. 38 U.S.C.S. § 5103A ; 38 C.F.R. § 3.159 (c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (c)(4).

Here, the Veteran's service treatment records and post-service treatment records have been obtained. The Veteran has not identified any outstanding records that are pertinent to the issue and the Board is unaware of any such outstanding evidence, and the evidence of record is sufficient to make a determination in this case. Neither the Veteran nor his representative identified any outstanding records that are pertinent to the claims being decided herein that have not already been requested or obtained.  

The Board also finds that there is sufficient evidence to render a decision on this claim.  The Veteran underwent a VA examination in August 2016 that included consideration of the Veteran's medical history and sets forth findings that enable the Board to make a fully informed decision on this claim. See Stefl v. Nicholson, 21 Vet. App. 120, 123   (2007); 38 C.F.R. §§ 3.159 (c)(4), 3.326(a), 3.327 (2015).  Moreover, there is no evidence, lay or medical, indicating that there has been a material change in the severity of the Veteran's condition since the last examination.

Finally, the Board finds that the AOJ has substantially complied with the Board's October 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that all necessary development has been accomplished and, therefore, appellate review may proceed without prejudice to the Veteran.

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4 (2016). 
The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings. See 38 U.S.C.S. § 1155 (2016); 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All reasonable doubt as to the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal. Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

Increased Rating for Epididymitis

The Board notes the detailed procedural background in the Board's October 2015 remand decision concerning the Veteran's epididymitis, and the RO assignment of a 10 percent disability rating, effective June 24, 2005. The RO noted, in February 2016, that the Veteran's disability is not specifically listed in the rating schedule; therefore, it is rated analogous to a disability in which the functions are affected and anatomical localization and symptoms are closely related.  In that regard, the Veteran's epididymitis has been evaluated under 38 C.F.R. § 4.115b, Diagnostic Code 7599-7525, which, in turn, provides, in part, that epididymitis is to be rated under the criteria for urinary tract infection, 38 C.F.R. § 4.115a.

An evaluation of 10 percent is assigned if there is a showing of long-term drug therapy, one or two hospitalizations per year, and/or requires intermittent intensive management. A higher evaluation of 30 percent is not warranted unless the condition is manifested by recurrent symptomatic infection requiring frequent hospitalization, that is, greater than two times per year, and/or requiring continuous intensive management. 

In this case, the Board finds that the Veteran's disability picture is contemplated by the currently assigned 10 percent disability rating.  

A January 2010 examination of the testicles revealed tenderness and swelling to the right epididymis, with no atrophy found. 

As noted in the Board's October 2015 decision restoring the Veteran's disability rating to 10 percent disabling, the Veteran underwent VA examinations in October 2011 and October 2012 and an addendum opinion was provided in December 2012.  The October 2011 examiner changed the Veteran's diagnosis from right testicle epididymitis to right orchiectomy due to right testicle removal, noting that the right testicle was removed or absent and it was causing right testicular pain.  However, the Board noted in the October 2015 decision that the Veteran never underwent a right orchiectomy and still had his right testicle.  

The October 2012 examination report noted that the Veteran's right testicle was present and was smaller as a result of the Veteran's epididymitis.  Again, as noted by the Board in its October 2015 decision, in a December 2012 addendum opinion, the examiner changed his findings to state that the Veteran's right testicle was removed without explanation.  

In remanding the issue of the Veteran's entitlement to a disability rating in excess of 10 percent, the Board found that the evidence of record, including the October 2012 examination report and December 2012 addendum opinion included conflicting results regarding voiding dysfunction and included erroneous clinical findings such that they were not sufficient to render a fully informed decision.  Thus, the Board remanded the matter for a new VA examination, including clarifying whether the Veteran has a voiding dysfunction, as manifested either by abnormal frequency or obstructed voiding, and, if so, whether it is a manifestation of the right testicle epididymitis.  
 
In accordance with the Board's remand, the Veteran underwent an examination in April 2016.  Initially,  the VA examiner remarked that the Veteran does, in fact, have a right teste. The April 2016 VA examination also noted the Veteran's right scrotal pain, and right testicular pain, tender to palpation. The examiner observed that the Veteran's scrotal ultrasound, from 2009, measured the right testicle as normal in size, with normal blood flow. Further, the Veteran's treatment plan shows long-term drug therapy, with medication prescribed for the condition, but no hospitalizations. 
	
Regarding the issue of voiding dysfunction, the VA examiner concluded that the Veteran's voiding symptoms were not consistent with the clinical course of chronic epididymitis but rather consistent with a different condition, benign prostatic hypertrophy.  Hence, the examiner opined that it was less likely than not that the Veteran's voiding dysfunction was a manifestation of his service-connected right chronic epididymitis.  

Based on the foregoing, the record shows that over the course of the appeal period, the Veteran has experienced pain and discomfort, but that medication treats his pain.  In that regard, the April 2016 examination noted the Veteran's report he experiences pain when he strains, including with sexual intercourse, urinating, and lifting objects. He presented with no other pertinent physical findings, complications, or conditions.   Hence, the evidence of record, lay and medical, does not more nearly approximate the criteria for a 30 percent disability rating, which would warrant a showing of recurrent symptomatic infection requiring frequent hospitalization, that is, greater than two times per year, and/or requiring continuous intensive management.

Additionally, the record does not reflect that Veteran has been diagnosed with a neoplasm, renal dysfunction, renal stones, or renal tubular disorder that would allow a compensable or higher rating under Diagnostic Codes 7508, 7509, 7529, or 7532. Moreover, his disability is not shown to involve any other factors that would warrant evaluation of the disability under any other provisions of the rating schedule.   Hence, the facts of the case do not support the application of any other diagnostic codes. See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Nevertheless, the Board notes that service connection is in effect for erectile dysfunction and that the RO granted entitlement to special monthly compensation based on loss of use of a creative organ.  

In assessing the severity of the disabilities under consideration, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide. See Layno v. Brown, 6 Vet. App. 465, 470 (1994). In that regard, the Board acknowledges the Veteran's statements that he was diagnosed with right testicular tuberculosis and the right testicle was removed.  The Board also acknowledges the Veteran's June 2012 Substantive Appeal, in which he contends that he had surgery to remove his right testicle. In addition, the Board has reviewed the Veteran's statements related to his experience of chronic pain and discomfort, and his statement that as a result of having his testicle removed, he has had total sexual dysfunction since 1991. Id.

However, the Board finds that the medical evidence of record, including the April 2016 VA examination, weighs against the finding that the Veteran's right testicle was removed.  Furthermore, while sympathetic to the Veteran's contentions, the Board finds that his lay statements regarding pain are contemplated by the presently assigned 10 percent disability rating and do not more nearly approximate the criteria for a disability rating in excess of 10 percent.  

The Board finds that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record before the Board.  See Doucette v. Shulkin, 28 Vet.App. 366, 369-70 (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

The Board is grateful for the Veteran's honorable service. However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise. See 38 U.S.C. § 5107  (a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286   (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).

Accordingly, the Veteran's claim for an increased disability rating is denied.  




	(CONTINUED ON NEXT PAGE)


ORDER

An evaluation in excess of 10 percent for service-connected chronic right epididymitis is denied.




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


